 

SECURED PROMISSORY NOTE

 

$393,092.28   June 24, 2019 

 

 

FOR VALUE RECEIVED, iGambit, Inc., a Delaware corporation (the “Maker”) hereby
unconditionally promises to pay to the order of Clinigence Holdings, Inc., a
Delaware corporation (the “Payee”), in such amounts and at such times as set
forth herein, the aggregate principal sum of $393,092.28 plus all accrued and
unpaid interest, fees and other costs or such amount as may be outstanding under
this Secured Promissory Note (the “Note”).

NOW THEREFORE, in consideration thereof and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.Interest; Net Payments; Additional Warrants.

(a)       The outstanding obligations under this Note shall bear interest at a
rate equal to 6.00% per annum (the “Interest Rate”). Interest shall be computed
on the basis of a 360-day year for the actual number of days elapsed.

(b)       Until the Note is fully repaid, and unless paid earlier by
pre-payment, acceleration or otherwise, all accrued and unpaid interest, and all
unpaid costs fees and expenses of Payee, as allowed herein, together with the
principal shall be due and payable upon the earlier of (i) December 24, 2019,
(ii) the date that that certain Letter of Intent, dated as of even date
herewith, by and between Maker and Payee (the “Letter of Intent”) is terminated
pursuant to its terms, or (iii) on the occurrence of a Change of Control (the
“Maturity Date”).

For the purposes of this clause (b), “Change of Control” shall mean (A) the
closing of the sale, lease, transfer, exclusive license or other disposition of
all or substantially all of the Maker’s assets, (B) the consummation of the
merger or consolidation of the Maker with or into another entity, excluding
Payee (except a merger or consolidation in which the holders of capital stock of
the Maker outstanding immediately prior to such merger or consolidation continue
to hold at least fifty percent (50%) of the voting power of the capital stock of
the Maker or the surviving or acquiring entity), or (C) the closing of the
transfer (whether by merger, consolidation or otherwise), in one transaction or
a series of related transactions, to a person or group of affiliated persons,
excluding Payee (other than an underwriter of this corporation’s securities), of
the Maker’s securities if, after such closing, such person or group of
affiliated persons would hold fifty percent (50%) or more of the outstanding
voting stock of the Maker (or the surviving or acquiring entity).

(c)       This Note may be prepaid at the option of Maker at any time in whole
or in part, provided, however, concurrently with making any pre-payments, Maker
shall pay to Payee all then accrued and unpaid interest and expenses. All
prepayments shall be applied first, to any unreimbursed Payee costs and
expenses; second, to the payment of accrued but unpaid interest on the Note; and
third, to the principal payments required to be made pursuant to Section 1(b),
in reverse order of maturity.

 1 

 



(d)       Immediately upon the occurrence and during the continuance of an Event
of Default, the interest rate applicable to the outstanding obligations shall be
increased to 8.00% per annum, but in any event shall not exceed the maximum
amount permitted by law (the “Default Rate”), and such interest will be payable
on demand. Fees and expenses which are required to be paid by Maker pursuant to
this Note (including, without limitation, all audit fees and expenses, costs,
and expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing this Note or
otherwise incurred with respect to Maker) but are not paid when due shall bear
interest until paid at a rate equal to the Default Rate. Payment or acceptance
of the increased rates of interest provided for in this Section 1(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Payee.

(e)       All payments (including prepayments) hereunder shall be made to the
account specified by Payee to Maker in immediately available funds in United
States Dollars without setoff, defense or counterclaim or withholding on account
of taxes, levies, duties or any other deduction whatsoever, before 12:00 p.m.
Eastern time on the date when due. Payments of principal and/or interest
received after 12:00 p.m. Eastern time are considered received at the opening of
business on the next business day. When a payment is due on a day that is not a
business day, the payment shall be due the next business day, and additional
fees or interest, as applicable, shall continue to accrue until paid.

(f)       Payee’s records of all payments made hereunder shall, absent manifest
error, be binding on Maker for all purposes.

(g)        Principal Amounts repaid or prepaid hereunder may not be reborrowed.

2.Representations and Warranties; Covenants.

Maker hereby represents, warrants and covenants that:

(a)       it is a Delaware corporation duly organized, validly existing and in
good standing;

(b)       the execution, delivery and performance by Maker of the Note have been
duly authorized, and do not (i) conflict with Maker’s organizational documents,
(ii) contravene, conflict with, constitute a default under or violate any
material requirement of law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any governmental authority by which Maker or any of its property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or governmental approval from, any governmental authority,
or (v) constitute an event of default under any material agreement by which
Maker is bound;

(c)       Maker is not in default under any agreement to which it is a party or
by which it may be bound in which the default could reasonably be expected to
have a material adverse effect on Maker’s business;

 2 

 



(d)       Maker’s obligations under this Note are legal, valid and binding and
enforceable against Maker in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditor’s rights in general;

(e)        As of the date hereof, and after giving effect to this Note, (i) the
amount of the “present fair saleable value of the assets” of Maker exceeds the
amount of all “liabilities of Maker, contingent or otherwise,” as such quoted
terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (ii) Maker does not have
an unreasonably small amount of capital with which to conduct its business, and
(iii) Maker will be able to pay its debts as they mature;

(f)       without the prior written consent of Payee, Maker shall not directly
or indirectly incur any other indebtedness for borrowed money (or similar
liability) other than (i) the obligations hereunder, (ii) unsecured indebtedness
to the extent that such indebtedness is expressly subordinated to all
obligations owing to Payee by Maker pursuant to an agreement in form and
substance acceptable to Payee in its reasonable discretion and (iii) secured
indebtedness arising under Permitted Liens;

(g)       subject to the prior written consent of Payee, Maker may issue
unsecured subordinated debt securities on terms and conditions reasonably
satisfactory to Payee, which shall include, without limitation, a subordination
agreement among Payee, the holder of such debt securities and Maker;

(h)       without the prior written consent of Payee, Maker shall not directly
or indirectly encumber, pledge, hypothecate or charge any of its assets or
properties, except for Permitted Liens;

(i)       Maker shall not increase the principal amount of any indebtedness
under the agreements set forth on Schedule A hereto (the “Prior Indebtedness”);

(j)        Maker shall maintain its legal existence and good standing in its
jurisdiction of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Maker’s business or operations;

(k)       Maker shall comply with the binding terms of the Letter of Intent and
merger agreement described in the Letter of Intent. Maker shall also comply with
all laws, ordinances and regulations to which it is subject, noncompliance with
which would reasonably be expected to have a material adverse effect on Maker’s
business;

(l)       Maker shall deliver to Payee such financial information concerning
Maker and its business and operations as Payee may from time to time reasonably
request;

(m)       Maker shall deliver to Payee such financial information concerning
Maker and its business and operations as Payee may from time to time reasonably
request; and



 3 

 

 

(n)       Maker shall: (i) do all acts that may be reasonably necessary to
maintain, preserve and protect the Collateral (as defined below); (ii) not use
any Collateral unlawfully or in violation of any provision of this Note or any
applicable statute, regulation or ordinance or any policy of insurance covering
any Collateral; (iii) pay promptly when due all taxes, assessments, charges,
encumbrances and liens now or hereafter imposed on or affecting any Collateral;
(iv) notify Payee promptly of any change in Maker’s name, trade name(s) or
style(s) or principal place of business; (v) appear in and defend any action or
proceeding which may materially and adversely affect its title to or Payee’s
interest in the Collateral; (vi) if Payee gives value to enable Maker to acquire
rights in or the use of any Collateral, use such value for such purpose; (vii)
keep separate, accurate and complete records of the Collateral and, during
normal business hours, provide Payee with access to such records and such other
reports and information prepared from time to time by Maker relating to the
Collateral as Payee may reasonably request from time to time; (viii) not
surrender or lose possession of, sell, encumber, lease, rent, or otherwise
dispose of or transfer any Collateral or right or interest therein, and keep the
Collateral free of all levies and security interests or other liens or charges
except those created hereby; (ix) following and during the continuance of an
Event of Default, account fully for and promptly deliver to Payee, in the form
received, all proceeds of the Collateral received, endorsed to Payee as
appropriate, and until so delivered hold all proceeds in trust for Payee,
separate from all other property of Maker and identified as the property of
Payee; (x) keep the Collateral in good condition and repair (normal wear and
tear excepted); (xi) not cause or permit any waste or unusual or unreasonable
depreciation of the Collateral; (xii) at any reasonable time, on demand by
Payee, exhibit to and allow inspection by Payee (or persons designated by Payee)
of the Collateral; (xiii) keep the Collateral at Maker’s principal place of
business and not remove the Collateral from such location except in the ordinary
course of business without the prior written consent of Payee; and (xiv) comply
in all material respects with all laws, regulations and ordinances relating to
the possession, operation, maintenance and control of the Collateral.

For the purposes of this Section 2, “Permitted Liens” shall mean (a) purchase
money security interests in specific items of equipment, provided that such lien
attaches solely to the equipment acquired and that the principal amount of such
indebtedness does not exceed one hundred percent (100%) of the cost of such
equipment; (b) liens for taxes, fees, assessments, or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves are being maintained; (c) liens of
materialmen, mechanics, carriers, or other similar liens arising in the ordinary
course of business and securing obligations which are not delinquent or are
being contested in good faith by appropriate proceedings for which adequate
reserves are being maintained; (d) liens of warehousemen, arising in the
ordinary course of business and securing obligations which are not delinquent or
are being contested in good faith by appropriate proceedings for which adequate
reserves are being maintained; (e) liens which constitute banker’s liens, rights
of set-off, or similar rights as to deposit accounts or other funds maintained
with a bank or other financial institution arising in the ordinary course of
business; (f) cash deposits or pledges to secure the payment of worker’s
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
ordinary course of business; and (g) non-exclusive licenses or sublicenses of
intellectual property.



 4 

 

 

3.                  Grant of Security. As security for the obligations of Maker
to Payee arising under this Note, Maker hereby grants to Payee a continuing
security interest in all its currently existing and hereafter acquired Accounts,
books, Deposit Accounts, Equipment, General Intangibles, intellectual property,
Inventory, Investment Property, negotiable collateral, real property, money, or
other tangible or intangible property, the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing (the “Collateral”). Payee’s liens in and to
the Collateral shall attach to all Collateral without further act on the part of
Payee. Maker shall from time to time execute and deliver to Payee, at the
reasonable request of Payee, all financing statements and other documents and
records that Payee may reasonably request, in form and substance reasonably
satisfactory to Payee and its counsel, to perfect and continue to perfect
Payee’s security interests in the Collateral and in order to fully consummate
all of the transactions contemplated hereunder. Maker authorizes Payee to file
any financing statement necessary or desirable to perfect the security interest
granted hereunder and any continuation statement or amendment with respect
thereto, in any appropriate filing office without the signature of Maker
including, without limitation, any financing statement containing a description
of Collateral as “all assets” or “all personal property, whether now owned or
hereafter acquired.

The security interest created pursuant to this Section 3 shall terminate upon
the payment of all indebtedness under this Note and payment of all fees and
expenses incurred by the Payee in connection with enforcing its rights under
this Note. Upon such termination, the Payee shall, at Maker’s expense, file a
termination statement terminating any UCC financing statements, filings or
recording documents with respect to the Collateral filed in connection herewith.

 

When used herein, the terms Account, Deposit Account, Equipment, General
Intangibles, Inventory, and Investment Property have the respective meanings
assigned thereto in the Uniform Commercial Code as in effect in the State of
California on the date of this Note, as it may be amended or modified from time
to time hereafter.

 

4.                  Use of Proceeds. Maker shall cause the proceeds of the
principal to be used solely to pay and/or discharge in full all indebtedness
under the agreements set forth on Schedule A and terminate any security
interests associated with such indebtedness. After completing the obligations
set forth in the prior sentence, Maker shall cause the proceeds of the remaining
amount of the principal, if any, to be used solely as working capital to fund
Maker’s general business requirements, in accordance with Maker’s organizational
documents, and not for personal, family, household or agricultural purposes.

5.                  Power of Attorney. Maker does hereby irrevocably constitute
and appoint Payee its true and lawful attorney with full power of substitution,
for it and in its name, place and stead, to execute, deliver and file such
agreements, documents, notices, statements and records, to include, without
limitation, financing statements, and to do or undertake such other acts as
Payee, in its sole discretion, deems necessary or advisable to effect the terms
and conditions of this Note and related documents and to otherwise preserve,
protect and perfect the security of the security interest in the Collateral. The
foregoing appointment is and the same shall be coupled with an interest in favor
of Payee. Notwithstanding the foregoing present grant of a power of attorney by
Maker to Payee, except as otherwise provided in this Note and except with
respect to filing of financing statements and other actions Payee deems
necessary or appropriate to perfect, preserve or protect its perfection or
continue the perfection of its security interests in the Collateral, Payee shall
not exercise the rights granted to it under this Section 5 except after the
occurrence of and during the continuance of an Event of Default.



 5 

 

 

6.                  Events of Default. In the event of any of the following
(each, an “Event of Default”):

(a)        Maker fails to pay any principal, interest or any other amount due
hereunder;

(b) Maker shall have made a material misrepresentation herein;

(c)        Maker fails to perform in any material respect any agreement or
covenant contained herein including, without limitation, the validity,
perfection, and priority of the security interest purported to be granted
hereunder;

(d)        (i) Maker voluntarily commences a case or proceeding seeking
liquidation, reorganization or other relief with respect to Maker or any of its
debts under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property (hereinafter, a
“Proceeding”), or (ii) an involuntary Proceeding is commenced against Maker, and
such involuntary Proceeding shall remain undismissed and unstayed for a period
of thirty (30) days, or (iii) an order for relief shall be entered against Maker
with respect to the disposition of any of its respective property under the
bankruptcy laws as now or hereafter in effect, or (iv) Maker makes an assignment
for the benefit of its creditors or admits in writing its inability to pay its
debts;

(e)        Maker becomes unable, admits in writing its inability to or fails to
pay its debts as they come due;

(f)       One or more judgments or arbitral decisions for the payment of money
in an aggregate amount in excess of $100,000 shall be rendered against Maker and
the same shall remain undischarged for a period of forty-five (45) consecutive
days during which execution shall not be effectively stayed; or

(g)       Maker fails to make any payment (whether of principal or interest and
regardless of amount) in respect of any of the Prior Indebtedness when and as
the same shall become due and payable (after the expiration of any cure period)
or otherwise breaches any material covenant, term or other provision of the
Prior Indebtedness,

then if such Event of Default continues unremedied for a period of more than
five (5) business days (and, with respect to clause (g), after Maker has
received notice of such Event of Default from Payee), except Events of Default
pursuant to clause (d), (e) or (f) which shall have no grace period, (i) the
obligations hereunder shall immediately and automatically become due and payable
in full without presentment, demand, protest or notice of any kind (all of which
are expressly waived by Maker, (ii) the interest rate applicable to all
outstanding obligations shall be increased to the Default Rate, and (iii) Payee
shall be entitled to exercise all of its rights and remedies under this Note and
as otherwise provided under applicable law. Maker agrees to pay Payee its
attorneys’ fees and disbursements in connection with the enforcement of any of
Payee’s rights hereunder or in connection with the collection of amounts due
hereunder following a default or an Event of Default under this Note.



 6 

 

 

7.                  Presentment; etc. Maker hereby irrevocably waives, to the
fullest extent permitted by applicable law, presentment, demand, notice of
dishonor, protest or notice of any other kind in connection with this Note.

8.                  Maximum Rate. It is the express intention of Payee and Maker
that nothing contained in this Note shall require Maker (before or after
default) to pay interest at a rate exceeding the maximum rate permitted by
applicable law. If Maker should pay or Payee should collect or receive any
interest in excess of such permissible rate, such payment shall be deemed to be
the property of Maker, and shall be held in trust by Payee, and repaid to Maker.

9.                  Waivers; Remedies. No failure or delay on the part of Payee
or the holder of this Note in exercising any right, power or privilege hereunder
and no course of dealing between Maker and Payee or the holder of this Note
shall operate as a waiver therefor; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any rights or remedies which Payee or any subsequent
holder of this Note would otherwise have.

10.              Amendment; Assignment. This Note may only be amended or
modified in a writing signed by Payee and Maker. Payee may assign this note to
any person, except as provided in any applicable subordination agreement,
provided that such assignee is not a competitor of Maker (for the avoidance of
doubt it being expressly agreed and understood that any assignee that is tax
exempt under Section 501(c)(3) of the Internal Revenue Code shall be deemed not
to be a competitor). This Note shall be binding on and inure to the benefit of
Maker and Payee and their respective successors and assigns; provided, however,
that Maker may not, without the prior written consent of Payee, delegate,
transfer or assign any of its rights or obligations under this Note without the
prior written consent of Payee.

11.              Notices. All notices, consents, requests, approvals, demands,
or other communication by any party to this Note must be in writing and shall be
deemed to have been validly served, given, or delivered: (a) upon the earlier of
actual receipt and three (3) business days after deposit in the U.S. mail, first
class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail; (c) one
(1) business day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address or
email address indicated below. Payee or Maker may change its mailing or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 11.

If to Maker:

 

iGambit, Inc.

1050 W. Jericho Tpke. Ste A

Smithtown, NY 11787

Attn: Elisa Luqman

Email: elisa@igambit.com

 

with a copy, which shall not constitute notice, to:

 

Dickison Wright

350 East Las Olas Blvd

Suite 1750

Ft. Lauderdale FL 33301

Phone 954-991-5426

Fax 844-670-6009

Attn: Joel D. Mayersohn

Email: JMayersohn@dickinsonwright.com

 

If to Payee:

 

Clinigence Holdings, Inc.

1100 Spring St. NW Suite 830

Atlanta, GA 30309

Attn: Jacob Margolin

Email: kobi.margolin@clinigence.com

 

with a copy, which shall not constitute notice, to:

 

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

Attn: P. Rupert Russell, Esq.

Email: rrussell@sflaw.com

 

12.              Governing Law; Jurisdiction. This Note shall be governed by and
construed in accordance with the laws of the State of Delaware. Maker and Payee
hereby irrevocably submit to the non-exclusive jurisdiction of the courts of the
State of Delaware for the purpose of any action or proceeding relating to this
Note. EACH OF MAKER AND PAYEE HEREBY IRREVOCABLY WAIVES TRIAL BY JURY AND ANY
OBJECTION, INCLUDING WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION.

--SIGNATURE PAGE FOLLOWS--



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Secured Promissory Note
to be executed by their duly authorized officers as of the date and year first
above written.

MAKER:



IGAMBIT, INC.       By: /s/ John Salerno   Name: John Salerno   Title: Chief
Executive Officer       June 24th, 2019  

 

 

PAYEE:

 



CLINIGENCE HOLDINGS, INC.       By: /s/ Jacob Margolin   Name: Jacob Margolin  
Title: President       June 24th, 2019           By: /s/ Warren Hosseinion  
Name: Warren Hosseinion   Title: Chairman of the Board of Directors       June
24th, 2019  

 

 



 8 

 

 

Schedule A

 

Prior Indebtedness

 

 1. Convertible Redeemable Back End Note, dated as of January 10, 2018, by and
    between Maker and GS Capital Partners, LLC, in the principal amount of
    $120,000.

 

 2. Convertible Promissory Note, dated as of January 3, 2019, by and between
    Maker and Power Up Lending Group Ltd., in the principal amount of $38,000.

 

 3. Convertible Promissory Note, dated as of February 15, 2019, by and between
    Maker and Power Up Lending Group Ltd., in the principal amount of $38,000.

 

 4. Convertible Promissory Note, dated as of March 29, 2019, by and between
    Maker and Power Up Lending Group Ltd., in the principal amount of $38,000.

 

 5. Convertible Promissory Note, dated as of May 22, 2019, by and between Maker
    and Power Up Lending Group Ltd., in the principal amount of $38,000.



 9 

 

 

